IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

NICOLE COBB,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Petitioner,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-3139

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 13, 2014.

Amended Petition Seeking Belated Appeal -- Original Jurisdiction.

Nicole Cobb, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED.

LEWIS, C.J., THOMAS and OSTERHAUS, JJ., CONCUR.